Citation Nr: 1534870	
Decision Date: 08/14/15    Archive Date: 08/20/15

DOCKET NO.  11-08 680A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to increased initial disability ratings for bilateral hearing loss in excess of 10 percent from November 24, 2008 to September 15, 2010, 20 percent from September 16, 2010 to August 19, 2011, and 30 percent since August 20, 2011.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1963 to March 1965.  

This matter comes before the Board of Veterans' Appeals (Board) from an October 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut which granted service connection for bilateral hearing loss, rated as noncompensable effective November 24, 2008.  The Veteran then perfected a timely appeal for an increased initial disability rating.  

A May 2014 Board decision granted increased disability ratings for bilateral hearing loss of 10 percent from November 24, 2008 to September 15, 2010, 20 percent from September 16, 2010 to August 19, 2011, and 30 percent since August 20, 2011.  The Veteran then appealed the May 2014 Board decision to the United States Court of Appeals for Veterans Claims (Court).  A December 2014 Court Order granted the parties' Joint Motion for Remand (JMR) regarding the May 2014 Board denials of disability ratings in excess of 10 percent from November 24, 2008 to September 15, 2010, 20 percent from September 16, 2010 to August 19, 2011, and 30 percent since August 20, 2011 for bilateral hearing loss and remanded the claim to the Board for compliance with directives specified by the JMR.  

Additionally, the Board subsequently remanded the matter in March 2015.  As discussed below, the Board finds there has been substantial compliance with prior remand directives, such that an additional remand is not required.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers the right to compliance with remand orders); see Dyment v. West, 13 Vet. App. 141 (1999) (holding that remand not required under Stegall where there was substantial compliance with remand directives).  

As previously noted in the March 2015 Board remand, the issue of entitlement to an increased disability rating for tinnitus, currently rated as 10 percent, has been raised by the record in a January 2015 statement by the Veteran's representative, but has not yet been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  


FINDINGS OF FACT

1.  From November 24, 2008 to September 15, 2010, the Veteran's bilateral hearing loss was manifested by no worse than Level III hearing loss in his right ear and Level V hearing loss in his left ear.  
 
2.  From September 16, 2010 to August 19, 2011, the Veteran's bilateral hearing loss was manifested by no worse than Level V hearing loss in his right ear and Level V hearing loss in his left ear.  
 
3.  Since August 20, 2011, the Veteran's bilateral hearing loss was manifested by no worse than Level VI hearing loss in his right ear and Level VI hearing loss in his left ear.  

4.  The Veteran's reported symptoms of hearing loss are contemplated by the rating schedule.  


CONCLUSION OF LAW

The criteria for increased initial disability ratings for bilateral hearing loss in excess of 10 percent from November 24, 2008 to September 15, 2010, 20 percent from September 16, 2010 to August 19, 2011, and 30 percent since August 20, 2011 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.85, Diagnostic Code (DC) 6100 (2014).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The Veteran was provided with notice regarding his initial service connection claim for bilateral hearing loss in January 2009, along with specific notice regarding how disability ratings and effective dates are assigned.  The Board notes that this appeal arises from the Veteran's disagreement with the initial disability rating assigned for his service-connected bilateral hearing disability.  Once the underlying service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Therefore, no further notice is required regarding the Veteran's claim on appeal.  

Regarding the duty to assist, the RO has obtained the Veteran's VA treatment records including examination reports, private treatment records, and lay statements, and associated all such records with the claims file.  

The Veteran was afforded relevant VA examinations in August 2009 and February 2015, as well as periodic VA audiology assessments.  To the extent that the August 2009 VA examination was inadequate insofar as it failed to discuss functional impact of the Veteran's bilateral hearing loss, the Board finds that the February 2015 VA examination appropriately considered the functional impact of the Veteran's hearing loss, and there is no indication the reported manifestations have varied throughout the appeal periods.  Additionally, while the February 2015 VA examination documents puretone test results which are not valid for rating purposes, the Board notes that the Veteran was afforded the opportunity to submit additional supporting evidence following the December 2014 JMR; however, he did not do so.  The duty to assist is not always a one-way street; if a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Therefore, further remand is not required as this would only serve to further delay adjudication of the Veteran's claim on appeal.  See generally Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  The examinations and pertinent VA audiology assessments, when considered as a whole, are adequate to adjudicate the Veteran's claim on appeal because they are based on thorough examinations, appropriate diagnostic tests, and provide adequate information to consider the applicable rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  

As noted above, these matters were previously remanded by the Board in March 2015, specifically to obtain outstanding VA treatment records and for readjudication of the Veteran's claim with consideration of the February 2015 VA examination.  Following the Board remand, updated VA treatment records were obtained, and the May 2015 supplemental statement of the case (SSOC) included consideration of the February 2015 VA examination.  To the extent that the May 2015 SSOC refers inaccurately to the date of the VA examination, the Board finds this to be no more than harmless scrivener's error; moreover, the Veteran and his representative have not alleged prejudice with respect to the inaccuracy.  Rather, the Veteran's representative submitted a May 2015 request which reported they had no further evidence to submit and for the Board to adjudicate the Veteran's claim.  Given the development discussed, the Board finds there has been substantial compliance with the requested development.  See Stegall, 11 Vet. App. 268; see also Dyment, 13 Vet. App. 141.  

Neither the Veteran nor his representative has identified any additional evidence to be added to the claims file.  As all necessary development has been accomplished, no further notice or assistance is required for a fair adjudication of the Veteran's claim and, therefore, appellate review may proceed without prejudice to the Veteran.  


II.  Increased Ratings - Bilateral Hearing Loss

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2014).  

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2014).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  

Where, as here, entitlement to compensation has been established and a higher initial evaluation is at issue, the level of disability at the time entitlement arose is of primary concern.  Consideration must also be given to a longitudinal picture of the Veteran's disability to determine if the assignment of staged ratings for separate periods of time is warranted.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The May 2014 Board decision assigned separate staged rating periods, but no further staged rating periods are warranted.  

The Veteran's bilateral hearing loss disability is currently rated as 10 percent disabling from November 24, 2008 to September 15, 2010, 20 percent disabling from September 16, 2010 to August 19, 2011, and 30 percent disabling since August 20, 2011, under 38 C.F.R. § 4.85, Diagnostic Code (DC) 6100 (2014).  

Under DC 6100, a disability rating for hearing loss is determined by a mechanical application of the Rating Schedule to the numeric designations assigned based upon audiometric test results.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The Rating Schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment.  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment in both ears.  See 38 C.F.R. § 4.85.  

The Rating Schedule also recognizes exceptional patterns of hearing impairment.  See 38 C.F.R. § 4.86 (2014).  When the puretone threshold at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  Additionally, when the puretone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, Table VI or Table VIa is to be used, whichever results in the higher numeral.  38 C.F.R. § 4.86(b).  Thereafter, that numeral will be elevated to the next higher numeral.  Id.  

In cases where the evaluation of hearing loss is at issue, an examination for VA purposes must be conducted by a state-licensed audiologist and must include a controlled Maryland CNC speech discrimination test and a puretone audiometry test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).  

As discussed below, the Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against the Veteran's claim of increased initial disability ratings for bilateral hearing loss in excess of 10 percent from November 24, 2008 to September 15, 2010, 20 percent from September 16, 2010 to August 19, 2011, and 30 percent since August 20, 2011.  


II.A.  From November 24, 2008 to September 15, 2010

A VA audiology evaluation in June 2009 revealed the following puretone thresholds, in decibels, for the frequencies of interest, in Hertz:  


HERTZ

1000
2000
3000
4000
RIGHT
50
65
70
75
LEFT
55
70
70
75

Speech recognition scores based on the Maryland CNC Test were 80 percent in the left ear and 84 percent in the right ear.  Based on the foregoing results, the VA examiner diagnosed moderate to severe sensorineural hearing loss bilaterally.  The Veteran reported limited occupational noise exposure but denied otalgia or otorrhea.  

The Veteran was first afforded a VA audiology examination in August 2009.  Audiologic testing revealed the following puretone thresholds, in decibels, for the frequencies of interest, in Hertz:  


HERTZ

1000
2000
3000
4000
RIGHT
25
45
50
55
LEFT
25
50
55
60

Speech recognition scores based on the Maryland CNC Test were 96 percent bilaterally.  Based on the foregoing results, the VA examiner diagnosed mild to moderate sensorineural hearing loss bilaterally.  The Veteran reported difficulty getting used to his new hearing aids but that he was hearing things with the hearing aids that he hadn't heard in forty years.  He further reported a history of occupational noise exposure as a lawnmower repairman, for which he wore hearing protection.  He denied any otalgia or otorrhea.  

In order to determine the appropriate disability rating for the Veteran's hearing loss based upon the audiologic results discussed above, the Board first looks to Table VI of DC 6100 as directed by 38 C.F.R. § 4.85(b).  

The June 2009 VA evaluation showed that the Veteran's puretone threshold average on the right side was 65 decibels with 84 percent speech discrimination; therefore, Table VI assigns the Roman numeral III to the right ear.  The Veteran's left ear puretone threshold average was 68 decibels, with speech discrimination of 80 percent; therefore, Table VI indicates the assignment of Roman numeral IV for the left ear.  Next, DC 6100 directs to apply the Roman numerals derived from Table VI, to Table VII.  Specifically, the horizontal rows of Table VII represent the ear having the better hearing and the vertical columns represent the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(e).  Where the column for Roman numeral IV and the row for Roman numeral III intersect, Table VII reveals that a rating of 10 percent is warranted.  

Here, the Veteran's left ear hearing loss as documented in the June 2009 VA evaluation also meets the definition of an exceptional pattern of hearing impairment.  Therefore, the Board has considered whether an increased rating may be warranted when evaluating the Veteran's left ear hearing loss pursuant to 38 C.F.R. § 4.86(a).  When assigning a Roman numeral based on Table VIA, Roman numeral IV is prescribed for the Veteran's left ear.  As this is the identical Roman numeral assigned using Table VI, as discussed above, it does not lead to an increased disability rating in excess of 10 percent.  See id.  

The August 2009 VA examination showed that the Veteran's puretone threshold average on the right side was 44 decibels with 96 percent speech discrimination; therefore, Table VI assigns the Roman numeral I to the right ear.  The Veteran's left ear puretone threshold average was 48 decibels, with speech discrimination of 96 percent; therefore, Table VI indicates the assignment of Roman numeral I for the left ear as well.  Where the column for Roman numeral I and the row for Roman numeral I intersect, Table VII reveals that a rating of 0 percent is warranted.  

Based on the foregoing, the Board concludes that an increased initial disability rating in excess of 10 percent for bilateral hearing loss is not warranted from November 24, 2008 to September 15, 2010.  As the preponderance of the evidence is against the claim, there is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


II.B.  From September 16, 2010 to August 19, 2011

A VA audiology evaluation in September 2010 revealed the following puretone thresholds, in decibels, for the frequencies of interest, in Hertz:  


HERTZ

1000
2000
3000
4000
RIGHT
55
65
65
75
LEFT
55
65
65
70

Speech recognition scores based on the Maryland CNC Test were 76 percent in the left ear and 68 percent in the right ear.  Based on the foregoing results, the VA examiner diagnosed sensorineural hearing loss bilaterally.  The Veteran reported some vertigo but denied otalgia or otorrhea; he also reported issues with hearing clarity in background noise.  

In his September 2010 notice of disagreement (NOD), the Veteran reported that on a number of occasions, he would feel a spinning sensation due to his hearing loss and tinnitus.  He further stated that his hearing loss had negatively affected his quality of life and relationship with his family.  

The Veteran's spouse submitted a February 2011 statement which reported that the Veteran's quality of life had deteriorated over the years due to his hearing loss.  She stated that he suffered from depression and anxiety due to his hearing loss and avoided contact with others due to embarrassment and to avoid the difficulty of straining to hear.  

An additional February 2011 lay statement from a friend of the Veteran reported that the Veteran's hearing loss had resulted in strained relationship and altercations.  The friend reported having to repeat statements to the Veteran to make him understand, which resulted in the Veteran becoming easily agitated.  He also noted having witnessed the Veteran fall and injure himself on several occasions.  

In order to determine the appropriate disability rating for the Veteran's hearing loss based upon the audiologic results discussed above, the Board first looks to Table VI of DC 6100 as directed by 38 C.F.R. § 4.85(b).  

The September 2010 VA evaluation showed that the Veteran's puretone threshold average on the right side was 65 decibels with 68 percent speech discrimination; therefore, Table VI assigns the Roman numeral V to the right ear.  The Veteran's left ear puretone threshold average was 64 decibels, with speech discrimination of 76 percent; therefore, Table VI indicates the assignment of Roman numeral IV for the left ear.  Where the column for Roman numeral V and the row for Roman numeral IV intersect, Table VII reveals that a rating of 10 percent is warranted.  

Here, the Veteran's bilateral hearing loss as documented in the September 2010 VA evaluation also meets the definition of an exceptional pattern of hearing impairment.  Therefore, the Board had considered whether an increased rating may be warranted when evaluating the Veteran's bilateral hearing loss pursuant to 38 C.F.R. § 4.86(a).  When assigning a Roman numeral based on Table VIA, Roman numeral V is prescribed for the Veteran's ears bilaterally.  Where the column for Roman numeral V and the row for Roman numeral V intersect, Table VII reveals that a rating of 20 percent is warranted.  

Based on the foregoing, and even after considering the functional impact of the hearing loss disability, the Board concludes that an increased disability rating in excess of 20 percent for bilateral hearing loss is not warranted from September 16, 2010 to August 19, 2011.  As the preponderance of the evidence is against the claim, there is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. 49.  


II.C.  From August 20, 2011

A VA audiology evaluation in August 2011 revealed the following puretone thresholds, in decibels, for the frequencies of interest, in Hertz:  


HERTZ

1000
2000
3000
4000
RIGHT
55
70
75
85
LEFT
60
70
75
80

Speech recognition scores based on the Maryland CNC Test were 80 percent in the left ear and 72 percent in the right ear.  Based on the foregoing results, the VA examiner diagnosed moderate to severe sensorineural hearing loss bilaterally.  The Veteran denied vertigo, otalgia, or otorrhea.  He reported he was hearing well with hearing aids and he was counseled on consistent use with adaptation and use of hearing protection in noise.  

The Veteran was most recently afforded a VA audiology examination in February 2015.  Audiologic testing at that time revealed the following puretone thresholds, in decibels, for the frequencies of interest, in Hertz:  


HERTZ

1000
2000
3000
4000
RIGHT
40
65
70
70
LEFT
40
80
75
80

Notably, the examiner documented that the documented puretone test results were not valid for rating purposes because they were inconsistent with organic hearing loss.  She noted that puretone tests were performed three times with inconsistent results, and that speech reception thresholds were better than initial puretone test results.  Appropriate and valid speech recognition scores based on the Maryland CNC Test were 54 percent in the left ear and 58 percent in the right ear.  Based on the foregoing results, the VA examiner diagnosed sensorineural hearing loss bilaterally.  The examiner also reported that the Veteran's hearing loss impacted his ordinary conditions of daily life, including the ability to work.  Specifically, the Veteran reported difficulty hearing clearly in noisy environments, group situations, and from a distance.  He stated that he had difficulty communicating with his family, especially in background noise, and noted that he annoys people with his incorrect responses and the need to have people repeat themselves.  

In order to determine the appropriate disability rating for the Veteran's hearing loss based upon the audiologic results discussed above, the Board first looks to Table VI of DC 6100 as directed by 38 C.F.R. § 4.85(b).  

The August 2011 VA evaluation showed that the Veteran's puretone threshold average on the right side was 71 decibels with 72 percent speech discrimination; therefore, Table VI assigns the Roman numeral VI to the right ear.  The Veteran's left ear puretone threshold average was 71 decibels, with speech discrimination of 80 percent; therefore, Table VI indicates the assignment of Roman numeral IV for the left ear.  Where the column for Roman numeral VI and the row for Roman numeral IV intersect, Table VII reveals that a rating of 20 percent is warranted.  

Here, the Veteran's bilateral hearing loss as documented in the August 2011 VA evaluation also meets the definition of an exceptional pattern of hearing impairment.  Therefore, the Board had considered whether an increased rating may be warranted when evaluating the Veteran's bilateral hearing loss pursuant to 38 C.F.R. § 4.86(a).  When assigning a Roman numeral based on Table VIA, Roman numeral VI is prescribed for the Veteran's ears bilaterally.  Where the column for Roman numeral VI and the row for Roman numeral VI intersect, Table VII reveals that a rating of 30 percent is warranted.  

The Veteran's representative's July 2015 post-remand appellant brief correctly notes that the documented findings of the February 2015 VA examination would result in an increased 40 percent disability rating according to DC 6100.  See 38 C.F.R. § 4.85, DC 6100.  Significantly, however, the representative fails to consider that the February 2015 VA examiner clearly noted that the puretone threshold test results as documented were not valid for rating purposes.  As such, the February 2015 VA examination is not adequate for adjudication purposes according to the objective schedular rating criteria and is not probative in this case for determining the Veteran's level of hearing disability for purposes of establishing an increased rating for hearing loss consistent with VA regulations.  See 38 C.F.R. § 4.85(a).  However, the February 2015 VA examination is adequate and probative regarding it's documentation of the functional impairment of the Veteran's bilateral hearing loss, as discussed further below.  

Indeed, the Board has considered the Veteran's reports of difficulty hearing in noisy environments, group situations, and from a distance.  Such statements are competent insofar as they report observable symptoms of hearing loss.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In particular, evidence of worsening hearing loss requires audiometric testing and audiologic expertise to determine, rather than lay observation alone.  Accordingly, insofar as the Veteran's statements assert a worsening hearing loss disability, they are afforded less probative than the adequate audiometric testing and findings of the VA evaluation discussed above.  

Based on the foregoing, the Board concludes that an increased disability rating in excess of 30 percent for bilateral hearing loss is not warranted from August 20, 2011.  As the preponderance of the evidence is against the claim, there is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, supra.  


III.  Extraschedular Consideration

The December 2014 JMR noted that the May 2014 Board decision did not discuss the adequacy of the June 2009 VA evaluation and August 2009 VA examination given that they did not address the functional impact of the Veteran's hearing loss; additionally, the JMR also noted the Board's lack of discussion regarding extraschedular consideration.  

Given the above, the Board has considered whether referral for an extraschedular rating is warranted for the Veteran's bilateral hearing loss at any period on appeal.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id.  

Additionally, a fully compliant VA audiological examination report must fully describe the functional effects caused by a hearing disability in addition to dictating objective test results.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  In this regard, the Board notes that the June 2009 VA evaluation did not explicitly address the functional impact of the Veteran's bilateral hearing loss.  However, upon VA examination in August 2009, the Veteran reported that, with the assistance of his new hearing aids, he was hearing things that he had not heard in forty years.  
Additionally, the Veteran, his spouse, and a friend, have all reported regarding the functional impact of the Veteran's bilateral hearing loss on his life, including that he has difficulty hearing with background noise and strains to hear and understand, which results in the Veteran becoming agitated and which causes strained relationships with other people.  Finally, the February 2015 VA examination is also probative and adequate in its consideration of the functional impact of the Veteran's bilateral hearing loss, as explicitly documented by the VA examiner.  Indeed, the Veteran reported difficulty hearing clearly in noisy environments, group situations, and from a distance, as well as difficulty communicating with his family, especially in background noise, and that it was annoying when he had to have people repeat themselves.  

The Board finds that the schedular criteria are adequate to rate the Veteran's bilateral hearing loss disability for all periods on appeal.  The schedular rating criteria specifically provide for ratings based on all levels of hearing loss, including exceptional hearing patterns as demonstrated in this case, and as measured by both audiological testing and speech recognition testing.  The reported lay statements of the Veteran and others documenting his hearing loss relate to diminished auditory acuity and speech recognition.  Diminished auditory acuity and speech recognition testing are the foundation of the schedular criteria.  Moreover, the testing is to be performed without the use of hearing aids.  See 38 C.F.R. § 4.85(a).  The scores represent a rating made on the worst possible objective measure of performance.  In other words, the Veteran does not have any symptoms from the service-connected hearing loss disability that are unusual or are different from those contemplated by the schedular rating criteria.  

The decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  The regulatory history of 38 C.F.R. § 4.85 includes revisions, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that, when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  Accordingly, the Board finds that functional impairment due to hearing loss is a disability picture that is considered in the current schedular rating criteria; therefore, the lay statements of record which describe that his hearing loss was becoming a problem in his daily life and that he was having trouble understanding the clarity of other people's speech are factors contemplated in the regulations and schedular rating criteria.  

The Board acknowledges that the Veteran has reported vertigo upon audiologic examination, or a sensation of spinning as noted in his September 2010 NOD; however, the Board notes that such symptoms have been attributed by the Veteran to both his hearing loss and tinnitus.  Additionally, the Board finds that the Veteran, as a layperson, is not competent to attribute symptoms of vertigo to his bilateral hearing loss or another medical condition, as such requires medical expertise that the Veteran fails to possess.  See Jandreau, supra.  Moreover, a competent medical professional of record has not attributed such symptoms to his hearing loss.  And in any event, to the extent that such symptomatology would meet the first criteria of Thun, the Board finds that the Veteran has not exhibited other related factors such as marked interference with employment and frequent periods of hospitalization for any period on appeal.  

Additionally, the Veteran had not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  

For these reasons, the Board finds that the schedular rating criteria in this case is adequate to rate the Veteran's bilateral hearing loss, and the Board is not required to remand this matter for extraschedular consideration.  In the absence of exceptional factors associated specifically with the Veteran's bilateral hearing loss, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  



ORDER

Increased initial disability ratings for bilateral hearing loss in excess of 10 percent from November 24, 2008 to September 15, 2010, 20 percent from September 16, 2010 to August 19, 2011, and 30 percent since August 20, 2011 are denied.  



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


